1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    )       Case No.: 1:20-CR-00026 NONE SKO
                                                   )
12                    Plaintiff,                   )       ORDER APPOINTING COUNSEL
                                                   )
13            vs.                                  )
                                                   )
14    JOSHUA S. LEONARD,                           )
                                                   )
15                    Defendant.                   )
                                                   )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      James Homola is appointed to represent the above defendant in this case effective

22   February 20, 2020, substituting for panel attorney, Monica Bermudez. This appointment shall

23   remain in effect until further order of this court.

24
     IT IS SO ORDERED.
25
         Dated:     February 20, 2020                           /s/ Jennifer L. Thurston
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28
